DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent Number 11,004,575 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-17, and 21-24 allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a magnet wire comprising: a conductor; and at least one layer of polymeric enamel insulation formed around the conductor, the polymeric enamel insulation comprising a filler dispersed in a base polyamideimide material, wherein the filler comprises between 15 percent and 35 percent by weight of silica dioxide and between 65 and 85 percent by weight of titanium dioxide, wherein the polymeric enamel insulation has a thermal index of 235° C or greater, and wherein the polymeric enamel insulation has a first thermal conductivity that is at least twice that of a second thermal conductivity of the base polyimide material (claim 1).  This invention also deals with a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed December 30, 2021, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Yin does not teach or suggest filled PAI with a thermal index of 235° C" is persuasive and therefore claims 1, 3-17, and 21-24 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
January 14, 2021